Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 1 of 6
Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 2 of 6
Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 3 of 6
Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 4 of 6
Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 5 of 6
Case 2:20-bk-12947-ER   Doc 29 Filed 06/29/20 Entered 06/29/20 13:03:17   Desc
                         Main Document    Page 6 of 6
